Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. The amendments introduce significant issues under section 112b. A detailed explanation follows.

Election/Restrictions
Newly submitted claims 38-52 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of claims 1-16 and 38-52 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the structure does not rely at all on the method. The structure of Claim 1 is essentially limited to a set of nano-pillars on a substrate. The fact that some have been removed in a previous processing step is immaterial to the final structure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1  is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, it is not clear what structure is being defined in the device of Claim 1.  Applicants appear to be claiming a structure based on what is missing, not what is there.  Infringement is impossible to determine in a final product because it cannot be determined, by looking at the final product, if some nano-pillars that used to be on the substrate are no longer there. This is not a structural limitation, and in fact is the opposite of a structural limitation.  The limitation will not be read into the claims.
The remaining Claims are rejected as being dependent on indefinite claims.

Claim Rejections - 35 USC § 102
The relevant sections of 35 USC may be found in a previous office action.
Claims 1 is rejected under 35 U.S.C. 103 as being anticipated by U.S. Pat. Pub. No. 20170352776 to Shur et al. (Shur) 
Regarding Claim 1, Shur teaches a vertical device (and corresponding method) comprising: 
a plurality of planar active layers (40-58) formed on a substrate, at least one of a top layer of the plurality of the layers is formed as a plurality of nano-pillars not numbered, under 128; and 
a first passivation layer 124 formed on a space between the plurality of the nano-pillars and at least a part of sidewalls of the plurality of nano-pillars.

Regarding Claim 5, Shur teaches the vertical device of claim 1, further comprising: an ohmic contact layer 128 formed on a top surface of at least one nano-pillar to create nano- contacts.

Regarding Claims 7-9 and  11, see MPEP 2113. A structure is defined by what it is, not by how it’s made.

Claim Rejections - 35 USC § 103
The relevant sections of 35 USC may be found in a previous office action.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shur in view of U.S. Pat. Pub. No. 20200251629 to Kaseya.
Regarding Claim 2, Shur teaches the vertical device and method of claims 1 and 21 but does not explicitly teach a gate electrode formed on part of the first passivation layer covering the space between the nano-pillars and the sidewalls of the nano-pillars.
However, in analogous art, Kaseya teaches in Fig. 7 at least, a gate electrode 40 in contact with nanopillars 28.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Kaseya to provide a high current capable contact for an LED.

Examiner’s note:
It appears Applicants are attempting to couch an invention directed at a method of making a semiconductor device into claims for a structure of a semiconductor device. Examiner recommends pursuing a divisional application directed at method claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812